Citation Nr: 0930336	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for a skin disorder, 
characterized as lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to July 1992.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has broadened the appealed claim for service 
connection for PTSD to also include service connection for a 
psychiatric disorder other than PTSD, based on a recent 
decision of the U.S. Court of Appeals for Veterans Claims 
finding that a claim for PTSD, where the record reasonably 
indicates the presence of another psychiatric disability, 
must also be considered as a claim for the other psychiatric 
disability.  The Court's rationale, in short, is that the 
Veteran cannot be held to a medical level of understanding of 
differences between various psychiatric disorders, so that 
his claim for the one also must be considered a claim for 
other psychiatric disability as well.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  The 
Board has separated the PTSD claim from the implied claim for 
service connection for other psychiatric disorder, because 
service connection for another psychiatric disorder has not 
yet been reviewed by the RO, and the separate disorders do 
not appear to be inextricably intertwined.  38 U.S.C.A. § 
7105(c); see Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The Board believes that remand, below, for the other 
psychiatric disorder claim, rather than referral, is the 
appropriate course based on the holding in Clemons mandating 
a broader scope for claims for psychiatric disorders, making 
the issue a part of the current appeal though not yet 
separately reviewed by the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in June 
2009.  A transcript is of record.

The issues of entitlement to service connection for a 
psychiatric disorder other than PTSD, and service connection 
for a skin disorder, are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

The Veteran does not have PTSD due to an in-service stressor, 
and PTSD did not otherwise develop in service and is not 
otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f), 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).


VA has fulfilled the above requirements in this case for the 
PTSD claim adjudicated herein.  By a VCAA letter in October 
2005 addressing the appealed claim for service connection for 
PTSD, the Veteran was informed of the notice and duty-to-
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate the claim.  
This included evidence required to sustain the claim for PTSD 
based on an in-service stressor, as well as on a direct 
basis, pursuant to 38 C.F.R. § 3.304(f) and 38 C.F.R. § 
3.303, respectively.  He was informed of the bases of review 
and the requirements to sustain the claim.  He was also told 
that it is ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
The October 2005 VCAA notice letter preceded the RO initial 
adjudication of the claim in a March 2006 rating action.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although the October 2005 VCAA notice 
letter addressing the appeal for service connection for PTSD 
did not address the downstream issues of initial rating and 
effective date with regard to this claim, such errors are 
harmless and moot, because the claim is herein denied.  

The VCAA letter also requested that the Veteran advise of any 
VA and private medical sources of evidence pertinent to his 
claim, and provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  Subsequent 
correspondence also addressed obtaining private treatment 
records indicated by the Veteran.  Service treatment records 
(STRs), VA treatment records, and indicated private treatment 
records were obtained and associated with the claims file.  
Also obtained were records from the Social Security 
Administration.  The RO also informed the Veteran of records 
obtained and, by implication, records not obtained, including 
so informing by these development letters, the appealed 
rating action, and subsequent SOC and SSOCs.  

The Veteran failed to provide information about a claimed in-
service stressor which may be subject to verification, beyond 
his skin disorder developed in 1989.  An asserted incident 
which reportedly took place in a bar in France is not one 
which would have been documented on official records, and 
hence is not capable of verification.  The skin disorder was 
ultimately not found to be a stressor causative of PTSD by a 
QTC examiner who examined the Veteran in March 2007 to 
address his PTSD for compensation purposes.  The Board thus 
concludes that no stressor development would present a 
reasonable possibility of furthering the claim.  38 C.F.R. 
§ 3.304(f).  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA or official 
examination to address the question of etiology as related to 
service is required when the Veteran presents a claim for 
service connection in which there was a pertinent event, 
injury, or disease in service; there is evidence of current 
disability; the medical evidence of record does not contain 
sufficient competent medical evidence to decide the claim; 
and the Veteran indicates that the claimed disability or 
symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded an official QTC 
examination March 2007 addressing the Veteran's claimed PTSD, 
and that examiner provided a further addendum statement also 
in March 2007.  This examination, together with the balance 
of the evidence presented, is adequate for the Board's 
adjudication of the claim.  Questions of current PTSD, as 
well as etiology as related to in-service stressors, have 
been adequately addressed.  The Board finds that an 
examination to address any question of PTSD developing in 
service or persisting from service, to support a direct 
service connection claim for PTSD pursuant to 38 C.F.R. 
§ 3.303, is not required for the Board's adjudication of the 
Veteran's PTSD claim, because there is no evidence of PTSD 
present in service and no evidence to indicate such a direct-
basis causal link to service.  38 C.F.R. § 3.159(c)(4); 
McLendon. 

Based on the notice and development assistance discussed 
hereinabove, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claim adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no avenues of evidentiary development 
that the RO has not pursued by inquiry.  Hence, the case also 
presents no reasonable possibility that any additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The Veteran has addressed his claim by written statements.  
He also testified before the undersigned Veterans Law Judge 
at a Travel Board hearing.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim, and has expressed no further desire to address his 
claim that has not been fulfilled.  The Board further finds 
that VA has complied with general due process considerations.  
See 38 C.F.R. § 3.103.

In view of the foregoing, the action taken by the RO complied 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
Veteran was provided the necessary notice and assistance 
required, as discussed supra, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the Veteran has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to him.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

II.  Claim for Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Appellant. Appellant. 309, 314 
(1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

In order for service connection to be awarded for PTSD based 
on an in-service stressor, three elements must be present: 
(1) a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the Veteran was "engaged in 
combat with the enemy."  Id.  If VA determines the Veteran 
did not engage in combat with the enemy, or that the Veteran 
did engage in combat but that the alleged stressor is not 
combat related, his lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

In this case, the Veteran does not contend, and the 
evidentiary record does not otherwise show, that he engaged 
in combat with the enemy.  Stationing in the Southwest Asia 
Theater of Operations during Operation Desert Storm/Desert 
Shield is also not shown.  Accordingly, the presumptions of 
exposure to alleged stressors associated with combat do not 
apply in this case to support the Veteran's PTSD claim, and 
he must instead support his claim by independent 
corroborating evidence of alleged stressors.  38 U.S.C.A. 
§ 1154(a), (b); 38 C.F.R. § 3.304(f); Hayes; Moreau. 

The Veteran asserts that current PTSD is related to two 
stressors in service.  The first is a rash of the groin which 
he contends never healed and has persisted and tormented him 
up to the present time.  His claim for service connection for 
a current skin disorder is the subject of remand, below.  
Such a current disorder cannot serve as an in-service 
stressor to support the PTSD claim.  While he was diagnosed 
and treated for a fungal condition of the groin in service, a 
QTC examiner, upon official examination to address PTSD in 
March 2006, was specifically asked whether that in-service 
skin condition was a stressor causative of current PTSD.  The 
QTC examiner, in a March 2006 addendum opinion, clarified 
that PTSD contributed to the Veteran's current skin 
condition.  The reverse - of an in-service skin condition 
serving as a stressor causing PTSD - is not supported by a 
medical opinion of record.  

The second asserted stressor is an incident which reportedly 
occurred at a hotel bar in France while the Veteran and some 
fellow soldiers were en route to a secret mission.  There is 
no corroborating evidence to support the Veteran's contention 
of a secret mission, and there is no means by which such an 
alleged mission may be verified.  In any event, the Veteran 
describes in his narrative an incident in which masked 
persons entered the bar and sprayed an unknown substance, 
causing the Veteran and a few fellow soldiers present there 
to become ill.  Certainly such an incident could be fear-
inducing, and indeed a QTC examiner in an obtained March 2007 
official examination report and addendum, concludes that the 
Veteran's PTSD is caused by this incident.  

However, notwithstanding this examiner's opinion, because of 
the absence of verification of this alleged stressor incident 
in France, this incident cannot serve as a stressor to 
support the Veteran's claim for service connection for PTSD.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

Because there is no verified in-service stressor medically 
found to have caused current PTSD, service connection for 
PTSD cannot be sustained on that basis.  38 C.F.R. 
§ 3.304(f).  The Board has duly considered the Veteran's 
contention that his skin disorder is a stressor causative of 
his PTSD, but ultimately whether a past occurrence 
constitutes a stressor sufficient to cause PTSD is a medical 
question beyond lay competence, and hence the Veteran's 
contentions alone cannot serve that role to support the 
claim.  Espiritu; cf. Jandreau; Cohen.  

While it is true that PTSD may also be service connected on a 
direct service connection basis, based on either development 
of chronic PTSD in service or chronic persistence of PTSD 
after service, there is no evidence in this case of PTSD 
being present either in service or for years thereafter.  The 
Veteran underwent two psychiatric evaluations in service, in 
September 1990 and June 1991, as part of routine screening 
for possible submarine duty.  These evaluations resulted in 
findings of no psychiatric disorders.  Other service 
treatment and examination records similarly present no 
psychiatric complaints, findings, or diagnoses.  

Obtained VA and private treatment records include diagnoses 
of various neurotic disorders, including PTSD, depression, 
and anxiety or reactive anxiety.  However, neither VA nor 
private treatment records include a medical assessment that 
PTSD developed as a chronic condition in service, persisted 
from service, or was otherwise causally related to service.  
Any record noting a history associated with service in these 
contexts amounts to no more than an unenhanced recordation of 
the Veteran's self-report, and in that context cannot serve 
as medical evidence to support the claim.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  We recognize, of course, that a 
doctor's statement cannot be rejected solely because it is 
based upon history supplied by the appellant; the critical 
question is whether it is credible in light of all the 
evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the appellant if 
rebutted by the overall weight of the evidence).  The Veteran 
has also not asserted that a psychiatric disorder was present 
and persistent from service.  

Accordingly, in the absence of medical evidence supporting 
the presence of PTSD in service, or of persistence of PTSD 
from service, or of PTSD otherwise being causally related to 
service, the preponderance of the evidence is against service 
connection for PTSD on a direct basis.  38 C.F.R. § 3.303.  
Questions of service connection or causal links between 
service and any psychiatric disorder other than PTSD are not 
addressed in this decision, but are the subject of remand, 
below.  

The preponderance of the evidence is against the claim for 
service connection for PTSD, and, therefore, the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for PTSD is denied.  


REMAND

The Board has herein adjudicated and denied the Veteran's 
claim for service connection for PTSD based on in-service 
stressors as well as on a direct basis.  38 C.F.R. §§ 3.303, 
3.304(f).  However, treatment records after service include 
diagnoses of other psychiatric disorders, including anxiety 
and depression, and the issue of direct service connection 
for these other psychiatric disorders has yet to be 
adjudicated on a direct basis by the RO.  The RO must 
accordingly address the issue of direct service connection 
for a psychiatric disorder other than PTSD, because, as 
discussed in the Introduction to this decision, above, 
service connection for a psychiatric disorder other than PTSD 
is reasonably raised by the record, per the recent precedent 
decision of the Court in Clemons v. Shinseki, supra, holding 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.

The Board further notes that the Veteran's claim for service 
connection for a skin disorder has been characterized as one 
for service connection for lichen simplex chronicus, with 
that disorder amply diagnosed in post-service medical 
records.  He was diagnosed and treated in service in 1989 for 
assessed fungal infection of the groin area, though not all 
diagnoses in service were consistent or certain in that 
diagnosis.  Lichen simplex chronicus is a disease associated 
with scratching, generally as a result of an initial skin 
condition or irritation, with the resulting lichen simplex 
chronicus developing from cycles of scratching or ongoing or 
repeated scratching.  Hence, a question is reasonably 
implicated:  Did an initial skin condition in service gave 
rise to the lichen simplex chronicus?

The Veteran has yet to be afforded a VA examination for 
compensation purposes, including to address the question of a 
possible causal association between skin disease in service 
and current lichen simplex chronicus, despite a statement by 
a Decision Review Officer (DRO) in a February 2007 SOC that a 
medical opinion addressing this question would be obtained.  
There is no such VA medical opinion of record.  The duty to 
assist the Veteran by examination is thus implicated.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again provide the Veteran with 
a VCAA letter, informing of the complete notice 
and duty-to-assist provisions as applicable to 
his claims here remanded.  In particular, the 
letter should advise him of the bases of claim 
for psychiatric disorders other than PTSD.  The 
letter should explain the relative roles of VA 
and the Veteran in obtaining evidence to support 
the claims.  The letter should ask the Veteran to 
submit any evidence he has, and inform him that 
it is ultimately his responsibility to see that 
pertinent evidence is received.

2.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and evaluation 
records pertaining to his skin and psychiatric 
disorders.

3.  Thereafter, afford the Veteran an appropriate 
examination to address the nature and etiology of 
any current skin disorder, including, in 
particular, lichen simplex chronicus.  The claims 
file must be made available to the examiner for 
review in conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should identify any 
current disorders of the skin, and address the 
following: 

a.  For each (any) skin disorder found, is it 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that the disorder 
developed in service or is otherwise causally 
related to service; or is it at least as 
likely as not that the current disorder was 
aggravated by service or a service-related 
disability; or whether such origin or 
causation is unlikely (i.e., less than a 50-50 
degree of probability).  In doing so, the 
examiner should carefully review the Veteran's 
history of complaints or treatments in service 
and after service, based on the objective 
record and not relying merely on the Veteran's 
self-report of any treatment.  Of particular 
relevance, the examiner should address the 
likelihood that current lichen simplex 
chronicus is related to fungal infection 
treated in service in 1989, or is related to 
scratching or other irritation of the area 
affected due to that fungal infection in 1989.  

b.  In providing the above opinions, it is 
essential that the examiner review past and 
current lay statements by the Veteran, and 
consider both documented evidence of any 
history of disability, as well as absence of 
any such history over any relevant time 
periods.  

c.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

e.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed.  The conclusions of the 
examiner should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.  If some questions cannot be 
answered without resorting to pure 
speculation, a complete explanation why the 
questions cannot be answered should be 
provided.  

4.  Thereafter, and following any development 
indicated by obtained records, the RO should 
readjudicate the remanded claims for psychiatric 
and skin disorders de novo.  If the benefits 
sought by the remanded claims are not granted to 
the Veteran's satisfaction, he and his 
representative should be provided with an SSOC 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


